Title: From Thomas Jefferson to William Wingate, 25 February 1803
From: Jefferson, Thomas
To: Wingate, William


          
            Sir
            Washington Feb. 25. 1803.
          
          Your favor of the 7th. was duly recieved, and I now return you the papers No. 1. 2. 3. 7. 8. 9. as you desired. Nos. 4. 5. 6. tho’ mentioned in your letter, were not inclosed in it. the business has been settled in the Senate, as my nomination had been previously given in, before I had recieved any information on the subject. Accept my thanks for the communication which has rendered useful service to the public, and be assured of my best wishes & respects.
          
            Th: Jefferson
          
        